United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles R. Wooten,Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2357
Issued: March 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 11, 20071 appellant, through counsel, filed a timely appeal of a
September 14, 2006 nonmerit decision of the Office of Workers’ Compensation Programs,
denying her request for reconsideration. Because more than one year has elapsed between the
last merit decision dated July 29, 2005 and the filing of the appeal, the Board lacks jurisdiction to
review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).

1

The Board notes that the date of the appeal was determined by the postmark on the envelope received by the
Board. 20 C.F.R. § 501.3(d)(3)(ii).

FACTUAL HISTORY
On September 28, 2004 appellant, then a 42-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) file number 112024980. She alleged that on September 16, 2004 she
sustained a herniated disc at L3-4 based on a magnetic resonance imaging (MRI) scan performed
by her attending physician.2 Appellant stated that her condition was caused by pushing a hamper
full of mail out to the dock. She stopped work on September 17, 2004. In a witness statement,
Jerry Lakebrink, a coworker, stated that he saw her on the dock “getting loaded.” He related that
she could hardly move and that she looked like she could cry.
In a September 22, 2004 narrative statement, appellant further described the
September 16, 2004 incident. She cased mail and delivered it on her route between 10:00 a.m.
and 3:15 p.m. Appellant returned to the employing establishment at 3:20 p.m. and finished
putting away trays at 3:30 p.m. On the following morning, she awoke with pain in her lower
back. Appellant arrived at work and notified Joyce Bacon, an acting supervisor, about her back
pain. She informed Ms. Bacon that she would attempt to deliver mail on her route and then go
home. Appellant stated that, while pushing a hamper out, she experienced sharp pain down her
leg. She finished her route and went home. Dr. David M. Schoenwalder, an attending Boardcertified internist, prescribed medication. Early the next morning, appellant was treated at a
hospital emergency room for back pain.
A September 17, 2004 prescription of Dr. Garry R. Scarato, a Board-certified emergency
medicine specialist, stated that appellant sustained a herniated disc at L3-4. He recommended
that she stay off work for at least one week through September 24, 2004.
In a letter dated September 30, 2004, the employing establishment controverted
appellant’s claim. It noted that she had not provided rationalized medical evidence establishing a
causal relationship between her alleged injury and the implicated factors of her employment.
The employing establishment noted that appellant had filed prior claims for back injuries dating
back to 1994 and that her physician did not address her preexisting condition and how her work
conditions may have aggravated her condition.
By letter dated October 6, 2004, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the additional medical evidence she needed
to submit.
An unsigned treatment note dated September 16, 2004 indicated that appellant
experienced pain in her back, hips and leg. In a September 22, 2005 progress note,
Dr. Schoenwalder stated that she had acute sciatica. In a September 26, 2004 medical certificate,
he stated that appellant had lumbar pain and chronic radiculopathy. Dr. Schoenwalder related
that she was unable to work beginning on September 16, 2004. In a September 29, 2004 report,
he stated that appellant experienced chronic back pain with a recent exacerbation on
September 16, 2004. Dr. Schoenwalder further stated that she was disabled for work as of
2

Prior to the instant claim, appellant filed a claim, file number 112010101, alleging that she sustained an injury
on July 29, 2002 caused by her federal employment. The Office accepted the claim for low back, posterior neck and
left wrist strain.

2

September 27, 2004. In a September 17, 2004 report, Dr. Scarato diagnosed appellant as having
a herniated disc at L3-4. On the same date Dr. Royce E. Lovern, a Board-certified radiologist,
performed an MRI scan of appellant’s lumbar spine which demonstrated right paracentral disc
protrusion at L3-4 and degenerative disc changes at L4-5 and L5-S1.
On November 9, 2004 the Office advised appellant that the medical evidence of record
may be related to her prior July 2002 employment injury. The Office agreed to review the
medical evidence to determine whether she sustained a new injury.
In a November 9, 2004 report, Dr. Schoenwalder stated that he last examined appellant
on September 22, 2004. He reviewed a history of the medical treatment she received for her
back condition. Dr. Schoenwalder stated that, on physical examination, appellant had definite
right leg weakness with a right positive straight leg raising test and moderately severe paraspinal
spasm. He stated that she was unable to walk without assistance, noting that she used a cane.
Dr. Schoenwalder related that appellant had degenerative disc and herniated disc diseases based
on x-ray examination. He opined that she had chronic low back pain related to injuries she
sustained at work dating back to July 29, 2002 and that she suffered from ongoing chronic back
problem that was exacerbated by her work duties. In an October 11, 2004 form medical report,
Dr. Schoenwalder reiterated his prior diagnosis of sciatica. He stated that appellant could
perform limited-duty work with restrictions.
By decision dated November 19, 2004, the Office denied appellant’s claim. The medical
evidence of record failed to establish that she sustained a back condition causally related to the
accepted September 16, 2004 employment incident. The Office noted that the medical evidence
was related to her July 29, 2002 employment injury claim, file number 112010101, and that she
should seek authorization for medical treatment under that file number.
Appellant submitted Dr. Schoenwalder’s October 25, 2004 letter. Dr. Schoenwalder
advised the employing establishment that he was no longer her physician since he did not handle
workers’ compensation cases. He stated that she was unable to work at the time of his recent
examination as her back pain was quite intense and severe. Dr. Schoenwalder also stated that
appellant could barely walk at that time.
On December 2, 2004 the Office advised appellant that the evidence of record related to
her July 29, 2002 employment injury in file number 112010101. It advised her to file a claim for
a recurrence of disability or request that the claim be reopened for further medical treatment.3
In a December 13, 2004 report, Dr. Schoenwalder stated that on September 16, 2004
appellant aggravated her current herniated disc at L3-4 while pushing a hamper at work. He
stated that resistance from pushing the hamper loaded down with mail caused her current sciatica
condition. Dr. Schoenwalder further stated that, if appellant stayed in her position, she would
eventually have further problems with her back. He opined that she aggravated her current
condition on September 16, 2004 which caused a new problem with her sciatica nerve. In a
3

By decision dated May 3, 2004, the Office denied appellant’s recurrence of disability claim. It found the
evidence of record insufficient to establish that she sustained a recurrence of disability causally related to the
July 29, 2002 employment injury.

3

May 3, 2004 report, he reviewed a history of appellant’s July 29, 2002 employment injury and a
back injury she sustained in May 2003 and her medical treatment. Dr. Schoenwalder stated that
she currently suffered from chronic low back pain with herniated discs and required work
restrictions. He opined that her symptoms were clearly related to her work duties as a mail
carrier and that such work would continue to aggravate her condition. Dr. Schoenwalder
concluded that appellant could work and that she wanted to continue working at the employing
establishment if she could transfer to a position that did not require her to be a mail carrier.
By letters dated April 28 and 29, 2005, appellant, through counsel, requested
reconsideration of the Office’s November 19, 2004 decisions. In an April 12, 2005 prescription,
Dr. Schoenwalder stated that there were no changes in appellant’s work status. On April 12,
2005 he reiterated his prior opinion that appellant could work with restrictions.
In a July 29, 2005 decision, the Office denied modification of the November 19, 2004
decision. The medical evidence of record failed to establish a causal relationship between
appellant’s back condition and the September 16, 2004 employment incident.
In a July 19, 2006 letter, appellant, through counsel, requested reconsideration of the
July 29, 2005 decision. She submitted a duplicate copy of Dr. Schoenwalder’s December 13,
2004 report.
By decision dated September 14, 2006, the Office denied appellant’s request for
reconsideration. It found that the evidence submitted was repetitious in nature and, thus,
insufficient to warrant a merit review of its prior decisions.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,4 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.5 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.6 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.

4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(1)-(2).

6

Id. at § 10.607(a).

4

ANALYSIS
By letter dated July 19, 2006, appellant, through counsel, disagreed with the Office’s
July 29, 2005 decision, finding that she did not sustain a back injury in the performance of duty
because the medical evidence of record did not establish that the claimed injury was causally
related to the September 16, 2004 employment incident. The relevant issue is whether her back
injury was causally related to the accepted September 16, 2004 employment incident. The Board
notes that this issue is medical in nature.
Appellant submitted a duplicate copy of Dr. Schoenwalder’s December 13, 2004 report,
which was already of record and was previously reviewed by the Office. The submission of
evidence which repeats or duplicates evidence that is already in the case record does not
constitute a basis for reopening a case for merit review.7 The Board, therefore, finds that his
report is insufficient to warrant reopening appellant’s claim for further merit review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As she did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.8
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
5her claim pursuant to 5 U.S.C. § 8128(a).

7

Patricia G. Aiken, 57 ECAB ___ (Docket No. 06-75, issued February 17, 2006).

8

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB __ (Docket No. 05-1738, issued November 8, 2005).

5

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

